UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number:000-27582 SPEEDUS CORP. (Exact name of registrant as specified in its charter) Delaware 13-3853788 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Dag Hammarskjold Blvd. Freehold, New Jersey (Address of principal executive offices) (Zip Code) 888-773-3669 (Registrant's telephone number, including area code) Not Applicable (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þ No ¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer¨ Non-accelerated filer ¨ Smaller reporting companyþ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No þ The number of shares of Common Stock outstanding as of May 10, 2010 was 4,014,796 SPEEDUS CORP. INDEX TO FORM 10-Q PART I FINANCIAL INFORMATION Page Item 1. Financial Statements Consolidated Balance Sheets as of March 31, 2010 (unaudited) and December 31, 2009 3 Unaudited Consolidated Statements of Operations for the Three Months Ended March 31, 2010 and 2009 4 Unaudited Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2010 and 2009 5 Notes to Unaudited Consolidated Financial Statements 6-11 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 12-15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 16 Item 4. Controls and Procedures 16 PART II OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 Signature Page 18 Exhibit 31.1 Certification of Chief Executive Officer Pursuant to Rule 13a-14 of the Securities Exchange Act of 1934, as Adopted Pursuant to Section 302 of The Sarbanes-Oxley Act of 2002 19 Exhibit 31.2 Certification of Chief Financial Officer Pursuant to Rule 13a-14 of the Securities Exchange Act of 1934, as Adopted Pursuant to Section 302 of The Sarbanes-Oxley Act of 2002 20 Exhibit 32.1 Certification of Chief Executive Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of The Sarbanes-Oxley Act of 2002 21 Exhibit 32.2 Certification of Chief Financial Officer Pursuant to 18 U.S.C. Section 1350, as Adopted Pursuant to Section 906 of The Sarbanes-Oxley Act of 2002 22 2 Index SPEEDUS CORP. CONSOLIDATED BALANCE SHEETS March31, December31, (Unaudited) ASSETS Current assets: Cash and cash equivalents $ $ United States Treasury bills - Marketable securities Accounts receivable, net of allowances of $107,385as of March 31, 2010 and December 31, 2009 Inventory Other current assets Total current assets Property and equipment, net of accumulated depreciation of $44,168 and $38,414 as of March 31, 2010 and December 31, 2009, respectively Other assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIT) Current liabilities: Accounts payable $ $ Accrued liabilities Total current liabilities Convertible note to noncontrolling interest Redeemable preferred stock ($.001 par value; 100,000 shares authorized; 70,940 shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively) Total liabilities Commitments and Contingencies Stockholders' equity (deficit): Preferred stock ($.01 par value; 20,000,000 shares authorized): Series A Junior Participating ($.01 par value;4,000 shares authorized; no shares issued) - - Common stock ($.01 par value; 50,000,000 shares authorized; 5,517,206 and 5,498,006 shares issued and outstanding as of March 31, 2010 and December 31, 2009, respectively) Additional paid-in-capital Treasury stock (at cost; 1,502,410 shares) ) ) Accumulated deficit ) ) Total Speedus stockholders' equity Noncontrolling deficit ) ) Total stockholders' equity (deficit) ) Total liabilities and stockholders' equity $ $ 3 Index SPEEDUS CORP. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the three months ended March31, Revenues $ $ Expenses: Cost of sales 59 Selling, general and administrative Research and development Depreciation Total operating expenses Operating loss ) ) Investment (loss) income ) Interest income 34 Other income - Interest expense ) ) Net loss including noncontrolling interest ) ) Less:Net loss attributed to noncontrolling interest ) ) Net loss attributed to Speedus $ ) $ ) Earning per share attributed to Speedus common stockholders: Loss per common share - basic and diluted $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying condensed notes are an integral part of these consolidated financial statements 4 Index SPEEDUS CORP. CONSOLIDATED STATEMENTS OF CASH FLOWS (unaudited) For the three months ended March31, Cash flows from operating activities: Net loss including noncontrolling interest $ ) $ ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation Unrealized investment losses Stock based compensation Accrued dividends on preferred stock Accrued interest on convertible note Changes in operating assets and liabilities: Accounts receivable ) Inventory ) ) Other current assets ) ) Accounts payable Accrued liabilities ) ) Net cash used in operating activities ) ) Cash flows from investing activities: United States Treasury bills: Maturities - Net cash provided by investing activities - Cash flows from financing activities: Convertible note financing in subsidiary by noncontrolling interest - Proceeds from the exercise of stock options Net cash provided by financing activities Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying condensed notes are an integral part of these consolidated financial statements. 5 Index SPEEDUS CORP. CONDENSED NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1.Basis of Presentation The unaudited consolidated financial statements of Speedus Corp.(the “Company” or “Speedus”) have been prepared in accordance with generally accepted accounting principles for interim financial information. In the opinion of management, all adjustments (consisting of normal recurring adjustments) considered necessary for a fair presentation have been included. These financial statements do not include all information and notes required by generally accepted accounting principles for complete financial statements. These financial statements should be read in conjunction with the Company's 2009 audited consolidated financial statements and notes thereto on Form 10-K. Operating results for the three months ended March 31, 2010 are not necessarily indicative of the results that may be expected for the year ending December 31, 2010. Business Activities Speedus Corp. operates primarily through its two majority-owned subsidiaries Zargis Medical Corp. (“Zargis”) and Density Dynamics Corp. (“DDC”). In 2001 we co-invested with Siemens Corporate Research, Inc., a subsidiary of Siemens Corporation, in Zargis to develop advanced diagnostic decision support products and services for primary care physicians, pediatricians, cardiologists and other healthcare professionals.In March of 2008 we acquired a majority interest in DDC, a company breaking new ground in the development of DRAM based, energy efficient, sold-state drives (“SSD”) with I/O acceleration technology. For additional information on each of these business segments and our other assets and operations, see the discussions below and “Notes to Consolidated Financial Statements — Note 3, Business Segment Information.” Zargis Zargis is a medical device company focused on improving health outcomes and cost effectiveness through the development of computer-aided medical devices and telemedicine based delivery systems.Zargis was formed in 2001 when we co-invested with Siemens Corporate Research, Inc., a subsidiary of Siemens Corporation.As part of this transaction, Siemens contributed certain intellectual property including a core technology used in the Zargis Cardioscan™ device (Cardioscan). Cardioscan is a non-invasive, diagnostic support solution that automatically analyzes acoustical data from a patient to determine whether or not the patient possesses a suspected diastolic or systolic murmur and whether or not they present a Class I indication for echocardiography referral.Heart murmurs can be a sign of serious types of valvular or other heart disease.Zargis’ patented technology utilizes advanced signal processing algorithms deployed on a standard pc computer platform.Cardioscan received its initial FDA clearance in May 2004 and received its most recent clearance for Cardioscan in February, 2009.Cardioscan is fully integrated with the Zargis Telemed™ portal is also cleared for marketing in Australia, Canada, India, Singapore, South Africa and 31 European states. In September of 2009, Zargis also announced FDA clearance to market its Signal X6™ device.Signal X6 is noninvasive and simultaneously records heart and lung sounds from six adhesive acoustic sensors. The recordings can be evaluated locally or, for locations where a cardiac specialist is not immediately available for consultation, transmitted through the Internet for remote evaluation. The sensors are adhesive, rather than handheld, which may reduce motion noise and increases clarity when compared to handheld stethoscopes.Zargis initially released Signal X6 in August 2009, when 510(k) clearance for the device was received. In addition to the development of Cardioscan, Signal X6 and Zargis Telemed, Zargis has been awarded several contracts by the U.S. Army, most recently in August of 2009, to develop prototype versions of telemedicine systems for use in cardiology. These systems record, synchronize and analyze heart sounds, lung sounds and ECG signals in pediatric patients who are being cared for by remote military treatment facilities. The systems have been fully integrated with an existing Army telehealth platform. Demand for medical systems designed to remotely project the expertise of cardiologists and other medical specialists is growing within both military and civilian environments worldwide and it is for this reason that Zargis has identified the field of telemedicine as a key focus area for product commercialization. In February 2003, we acquired a controlling interest in Zargis of approximately 63%.At March 31, 2010 and December 31, 2009, as a result of continued investment, our primary equity ownership was approximately 90%. In October 2007, Zargis and the 3M Company entered into an exclusive multi-year marketing alliance involving Zargis’ heart sound analysis software and 3M Littmann’s next-generation electronic stethoscope. Under the agreement, Zargis supported 3M in its efforts to develop a next-generation stethoscope that is compatible with Zargis’ heart sound analysis software. In addition, the alliance provides Zargis with a wide-range of marketing and promotional opportunities along with exclusive rights to sell its heart sound analysis software through the global distribution network of the Littmann brand.The agreement with 3M, based on the total number of Zargis fully diluted shares as of the agreement date, grants 3M a 5% equity position in Zargis following the first sale of Zargis’ software through the 3M distribution channel (which occurred in August of 2009) as an access and exclusivity fee and an additional 5% equity in Zargis in the event that other conditions are met.The agreement also entitles 3M to a royalty payment based on sales of certain Zargis products and a seat on the Zargis Board of Directors.The Company recorded revenues related to the sale of software through the 3M distribution channel of approximately $30,000 and recorded a royalty payment to 3M of approximately $7,000 in cost of sales in the consolidated statements of operations for the three months ended March 31, 2010. 6 Index Density Dynamics In March 2008, we obtained approximately a 75% equity interest in DDC. DDC was a newly formed company that was created to acquire the technology, assets and some of the operations of a developer and marketer of ultra-high speed storage systems for server networks and other applications. DDC is continuing development of its line of environmentally friendly DRAM basedsolid-state storage and I/O acceleration technology. The Jet.ioRamFlash and DramJet Solid State Drivesare built in a standard 3.5” drive format.These drives are the core components for DDC high performance storage products. In January 2010, DDClaunched its JetX10 acceleration appliance and its JetPod and JetNode expansion chassis which integrate the Jet.io Solid State Drives to deliver the highest performance and greatly reduces complexity, space requirements and power consumption in traditional storage solutions.All DDC products are designed for enterprise and cloud computing environments which demand the highest performance, durability and lowest power consumption. See note 2 for further discussion. Other Business Activities Local Multipoint Distribution Service (LMDS) License We have an FCC commercial operating license which covers between 150 – 300 MHz of spectrum in the New York City area. The license has been renewed through February 1, 2016 conditioned upon demonstrating to the FCC by June 1, 2012 that we are providing “substantial service.” As of March 31, 2010 the Company had not demonstrated to the FCC that it was providing “substantial service”; however, the Company expects it will demonstrate to the FCC that it is providing this “substantial service” by June 1, 2012. Liquidity and Capital Resources We have recorded operating losses and negative operating cash flows since our inception and have limited revenues. At March 31, 2010, we had an accumulated deficit of approximately $87.0 million. We do not expect to have earnings from operations or positive operating cash flow until such time as our strategic investments achieve successful implementation of their business plans and/or form alliances for the use of our capabilities in the future. We may not have funds sufficient to finance our operations and enable us to meet our financial obligations for the next twelve months. There can be no assurances that we will be able to consummate any capital raising transactions, particularly in view of current economic conditions. On January 27, 2010 the Company engaged Morgan Joseph & Company, Inc., a full service investment bank, to evaluate strategic alternatives available to maximize shareholder value with respect to its Zargis subsidiary. The inability to generate future cash flow or raise funds to finance our strategic investments could have a material adverse effect on our ability to achieve our business objectives. These conditions raise substantial doubt about our ability to continue as a going concern. If we are not able to reduce or defer our expenditures, secure additional sources of revenue or otherwise secure additional funding, we may be unable to continue as a going concern, and we may be forced to restructure or significantly curtail our operations, file for bankruptcy or cease operations. In addition, a bankruptcy filing by one or more of our strategic investments could cause us to lose our investment and/or control and could prevent us from sharing in any future success of those strategic investments. The accompanying financial statements do not include any adjustments relating to the recoverability of the carrying amount of recorded assets or the amount of liabilities that might result should the Company be unable to continue as a going concern.Should we be successful in securing the necessary capital to continue operations, it is likely that such arrangements would result in significant dilution to each shareholder’s ownership interest in the Company. 7 Index Financial statements and principles of consolidation The consolidated financial statements include the accounts of Speedus and its majority-owned subsidiaries. All significant intercompany accounts and transactions have been eliminated in consolidation. Noncontrolling interests Companies in which Speedus directly or indirectly owns more than 50% of the outstanding voting securities or that Speedus has effective control over are accounted for under the consolidation method of accounting. Under this method, those companies’ balance sheets and results of operations, from the date Speedus acquired control, are included in Speedus’ consolidated financial statements. Effective January 1, 2009, the Company adopted FASB ASC Topic 810, “Consolidation,” which established new standards governing the accounting for and reporting of noncontrolling interests in partially owned consolidated subsidiaries and the loss of control of subsidiaries.Certain provisions of this standard indicate, among other things, that noncontrolling interests (previously referred to as minority interests) be treated as a separate component of equity and that losses of a partially owned consolidated subsidiary be allocated to the noncontrolling interest even when such allocation might result in a deficit balance.This standard also required changes to certain presentation and disclosure requirements. The provisions of the standard were applied to all noncontrolling interests prospectively.The net loss attributed to the noncontrolling interests has been separately designated in the accompanying consolidated statements of operations.Losses attributable to the noncontrolling interest in a subsidiary may exceed the noncontrolling interests in the subsidiary’s equity.The noncontrolling interest shall continue to be attributed its share of losses even if that attribution results in a deficit noncontrolling interest balance. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the dates of the financial statements and the reported amounts of operating revenues and expenses during the reporting periods. Significant estimates and assumptions include the adequacy of the calculations related to stock based compensation, allowance for doubtful accounts, and other than temporary impairment of investments and certain accruals.Actual results could differ from those estimates. Cash and Cash Equivalents The Company considers all highly liquid interest earning investments with original maturities of three months or less to be cash equivalents. At March 31, 2010 and December 31, 2009, cash equivalents consisted of money market funds.At times the Company has cash and cash equivalents balances in excess of the FDIC and SIPC insured limits. Marketable Securities All marketable securities are defined as trading securities under the provisions of FASB ASC 320-10-05, "Accounting for Certain Investments in Debt and Equity Securities." At March 31, 2010 and December 31, 2009, marketable securities consisted of publicly traded equity securities which were recorded at the fair market value of approximately $4,000 and $5,000 as of March 31, 2010 and December 31, 2009, respectively.Pursuant to FASB ASC 820-10-05 “Fair Value Measurements”, the fair value of our marketable securities are determined based on “Level 1” inputs, which consist of closing prices quoted from established securities markets.Unrealized gains or losses are included in investment income in the accompanying consolidated statements of operations. Fair Value of Financial Instruments Cash and cash equivalents, U.S. Treasury bills, accounts receivable, inventory, other assets, accounts payable and accrued expenses are reflected in the consolidated balance sheets at their carrying value, which approximates fair value due to the short-term nature of these instruments and the variability of the respective interest rates, where applicable.Pursuant to FASB ASC 820-10-05 “Fair Value Measurements”, the fair value of our cash equivalents and U.S. Treasury bills are determined based on “Level 1” inputs, which consist of quoted prices in active markets for identical assets. Accounts receivable Accounts receivable are recorded at the invoice amount and are not interest bearing.The Company reviews its accounts receivable aging quarterly, on a customer by customer basis, and records an allowance for bad debt at such time that a receivable is deemed to be likely uncollectable. Inventory Inventories are stated at the lower of cost or market with cost being determined on a first-in, first-out basis. Property and Equipment Property and equipment consists of office equipment which is recorded at cost and depreciated on a straight-line basis over the estimated useful lives of the assets, ranging from three to seven years.When assets are fully depreciated, it is the Company’s policy to remove the costs and related accumulated depreciation from its books and records. 8 Index Accrued liabilities Accrued liabilities approximately consist of the following: March31, December31, Professional fees $ $ Income taxes Other accrued expenses Total accrued liabilities $ $ Revenue Recognition Zargis recognizes service revenue upon completion of services performed under contracts, in accordance with the provisions of the Securities and Exchange Commission Staff Accounting Bulletin No. 104, "Revenue Recognition". Zargis and DDC recognize product revenue upon the shipment of product and transfer of title to customers. Income Taxes As required by FASB ASC 740-10-05“Accounting for Income Taxes,” the Company is required to provide for deferred tax assets or liabilities arising due to temporary differences between the book and tax basis of the Company’s assets and liabilities. FASB ASC 740-10-05 prescribes a comprehensive model for the manner in which a company should recognize, measure, present and disclose in its financial statements all material uncertain tax positions that the Company has taken or expects to take on a tax return.As of March 31, 2010, the only tax jurisdictions to which the Company is subject are the United States and several states where the Company operates. Open tax years relate to years in which unused net operating losses were generated. Thus, the Company’s open tax years extend back to 1996. In the event that the Company concludes that it is subject to interest and/or penalties arising from uncertain tax positions, the Company will present interest and penalties as a component of income taxes.The Company has no unrecognized tax positions or any interest and penalties as of and for the three months ended March 31, 2010 and 2009. As of the date of this report the Company has not filed any income tax returns since 2005.As of March 31, 2010, the Company estimates that it has a deferred tax asset of approximately $52 million, relating primarily to book operating losses. An offsetting valuation allowance of $52 million has been established as the Company has no ability to carryback its losses and a limited earnings history. At March 31, 2010, the Company estimates that it has net operating loss carryforwards of approximately $111 million which expire between 2015 and 2030. Under the provisions of the Internal Revenue Code, certain substantial changes in the Company’s stock ownership may result in a limitation on the amounts of net operating loss carryforwards which can be utilized in future years.Furthermore, as the Company has not filed any income tax returns since 2005, it is possible that adjustments may ultimately be made that could significantly reduce the actual amount of available net operating loss carryforwards. Earnings Per Share Basic and diluted earnings (loss) per common share are determined in accordance with FASB ASC 260-10-05.For the three months ended March 31, 2010 and 2009 outstanding stock options and warrants in the weighted average amounts of 541,000 and 619,000, respectively have been excluded from the diluted loss per share since their effect would be antidilutive as the Company has losses in each of these periods. Stock Options The Company accounts for stock options under FASB ASC 718-10-10, “Share-Based Payment”.Under this method, the Company records compensation cost based upon the fair value of those awards on the grant date over the service period of each award on a straight line basis. Stock based compensation expense was approximately $65,000 and $44,000 for the three months ended March 31, 2010 and 2009, respectively. The Company accounts for restricted stock and stock options granted to non-employees on a fair value basis in accordance with FASB ASC 505-50-30, “Equity Based Payments to Non-Employees.” Any restricted stock or stock options issued to non-employees are recorded in the consolidated financial statements using the fair value method and then amortized to expense over the applicable service periods. The fair value of the awards on the grant date was estimated using a Black-Scholes option pricing model. Assumptions utilized in the model for Speedus, Zargis, and DDC are evaluated and revised, as necessary, to reflect market conditions and experience. Expected volatility has been calculated based on the historical volatility of the Company’s stock over the period commensurate with the expected term of the option. The expected term represents the period of time that options granted are expected to be outstanding and is estimated based on historical option exercise experience. The risk-free interest rates are equivalent to the U.S. Treasury yield in effect at the time of grant for the estimated life of the option grant. Estimated forfeiture rates are based on historical experience. These assumptions were: 9 Index Three months ended March31, Risk-free interest rates % % Expected lives 5 years 7 years Expected forfeiture rates 0 - 35
